DETAILED ACTION
Corrected Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 
The following addresses applicant’s remarks/amendments dated 5th November, 2021.  Claim(s) 1-11, 14-15, 18, 20, and 21 were amended; No Claim(s) were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8), with respect to the amendment of Claim(s) 1, 7, 10-12, 16, 18-19, and 22 to correct minor informalities are fully considered and are persuasive.  

Allowable Subject Matter
Independent Claims 1, 11, and 18; and Dependent Claims 2-10, 12-17, and 19-22 are allowed.  The following is the examiner’s statement of reasons for allowance: 
Referring to Claim 1, the amended limitations, “analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters consisting of: periodicity, apparent proximity, 

Referring to Claim 11, the amended limitations, “analyzing the received acoustic signals to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters including periodicity identified by at least one of: a length of time between the acoustic signals and a frequency of occurrence of the acoustic signals”, in combinations in the claims, were not found in the prior art.

Referring to Claim 18, the amended limitations, “analyze the acoustic data to extract one or more acoustic parameters representative of the acoustic signals at one or more locations in the acoustic scene, the one or more acoustic parameters including periodicity identified by a length of time between the acoustic signals or a frequency of occurrence of the acoustic signals”, in combinations in the claims, were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645